Petition for Writ of Habeas Corpus Dismissed, Motion for Temporary Relief
Denied as Moot, and Memorandum Opinion filed January 15, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-01013-CV



                   IN RE CHRISTOPHER SPATES, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2001-61475

                         MEMORANDUM OPINION

      On December 29, 2014, relator Christopher Spates filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to order his release
from confinement in the Harris County Jail for contempt based on an order issued
by the 247th District Court of Harris County. Relator also filed with this court a
motion for temporary relief. On December 29, 2014, relator asked this court to
order his release from confinement, pending disposition by this court of relator’s
petition for writ of habeas corpus, upon his posting of a bond. See Tex. R. App. P.
52.8(b)(3), 52.10.

      On January 8, 2015, relator filed a motion to dismiss his petition for writ of
habeas corpus. We grant the motion and dismiss relator’s petition for writ of
habeas corpus. We further deny as moot relator’s motion for temporary relief.




                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Wise.




                                         2